 Fill in this information to identify your case:

 Debtor 1                  Brett Daniel Gorbet
                           First Name                       Middle Name              Last Name

 Debtor 2                  Laura Estefania Arango-Gorbet
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         NPRTO Calif. LLC                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of Brand new premium bed                                    Reaffirmation Agreement.
    property       Location: 935 Civic Center                               Retain the property and [explain]:
    securing debt: Drive, Apt. 2, Rohnert Park CA
                   94928


    Creditor's         Schools Financial Credit                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2011 Chevrolet Silverado 73,745                          Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Color: White, Trim: LT Flex
                   Fuel, Condition: Clean
                   (edmunds.com)
                   Location: 935 Civic Center
                   Drive, Apt. 2, Rohnert Park CA
                   94928

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                Case: 19-10216                 Doc# 4            Filed: 04/03/19        Entered: 04/03/19 17:54:22      Page 1 of 2
 Debtor 1      Brett Daniel Gorbet
 Debtor 2      Laura Estefania Arango-Gorbet                                                         Case number (if known)


in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Rental Zebra                                                                                       No

                                                                                                                                 Yes

 Description of leased        year to year apartment lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Brett Daniel Gorbet                                                      X /s/ Laura Estefania Arango-Gorbet
       Brett Daniel Gorbet                                                             Laura Estefania Arango-Gorbet
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 3, 2019                                                    Date    April 3, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              Case: 19-10216                   Doc# 4            Filed: 04/03/19       Entered: 04/03/19 17:54:22                      Page 2 of 2
